Citation Nr: 0730232	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  03-27 080	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines.  In 
March 2004, a Deputy Vice Chairman of the Board granted a 
motion to advance this case on the Board's docket.  

In a decision dated in March 2004, the Board determined that 
the appellant did not have basic eligibility for VA benefits.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order dated in September 2005, the Court vacated the Board 
decision and remanded the matter to the Board for further 
proceedings.  In May 2006 and February 2007, the Board 
remanded the case to the Appeals Management Center (AMC), and 
it is now before the Board for further appellate 
consideration.  


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces during World War II.  


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
upon qualifying service by the appellant have not been met.  
38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, the RO sent the appellant two letters on the 
same date in July 2003,  In one letter, in which the RO 
addressed the matter of nonservice-connected pension benefit, 
the RO explained that relative to that claim, the evidence 
must show three things:  (1) that he had active military 
service for 90 days or more with at least one day during a 
period or war or that he was discharged from military service 
because of a service-connected disability during a period of 
war; (2) that he was so disabled that he can not work and his 
disabilities are permanent, or he is age 65 or older, or he 
received disability Social Security benefits; and (3) his net 
worth and income are less than the maximum limit set by law.  

The RO described the evidence it would obtain and explained 
that it was requesting records held by Federal agencies and 
on his behalf would make reasonable efforts to obtain 
relevant records not held by a Federal agency for which he 
provided adequate identification.  The RO acknowledged 
receipt of the appellant's Affidavit for Philippine Army 
Personnel and specifically requested that he send VA the 
original or a certified copy of his DD Form 214 or other 
separation papers for all periods of service.  Under the 
heading "What Information Or Evidence Do We Still Need From 
You?" the RO listed "DD 214 or any acceptable proof that 
the veteran served with the regular components of the United 
States Armed Forces either in United States Army, Navy, 
Marine Corps, Air Force, or Coast Guard, including their 
Reserve components."  In the other July 2003 letter, the RO 
explained what the evidence must show to substantiate his 
service connection claims, what evidence VA would obtain, and 
what evidence he should provide.  Thereafter, the RO 
determined the appellant was ineligible for VA benefits 
because he did not have qualifying service.  

In its September 2005 order, the Court noted that the 
July 2003 letter acknowledged receipt of the Philippine Army 
Personnel Certification and notified the appellant that a 
copy of his DD form 214 or "any other separation papers" 
was still necessary to establish sufficient proof of service.  
The Court pointed out that the letter did not inform the 
appellant that in order to substantiate his claim he needed 
evidence of qualifying service issued by a United States 
service department.  The Court said the error was compounded 
by information in the September 2003 supplemental statement 
of the case, which the Court said had the tendency to 
discourage the appellant from submitting otherwise compliant 
documentation thereby hampering his ability to participate 
fully and effectively in the processing of this claim.  

Thereafter, the AMC, in a letter dated in June 2006, notified 
the appellant that with respect to his appeal as to whether 
he is basically eligible for VA Benefits, the National 
Personnel Records Center had found no evidence of qualifying 
service and he must substantiate his claim with evidence of 
qualifying service issued by a United States service 
department.  The AMC explained that for the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation or burial benefits VA may accept 
evidence of service submitted by a claimant (or sent directly 
to VA by the service department), such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department of the evidence meets the 
following conditions:  (1) the evidence is a document issued 
by the service department; and (2) the document contains 
needed information as to length, time, and character of 
service; and (3) in the opinion of VA the document is genuine 
and the information in it is accurate.  The AMC further 
explained that when the claimant does not submit evidence of 
service or the evidence submitted does not meet the above 
conditions, VA will request verification of service form the 
service department.  In the June 2006 letter, the AMC also 
explained how VA determines disability ratings and effective 
dates, what evidence VA will obtain and what evidence the 
claimant should provide.  Finally, in a February 2007 letter 
to the appellant, the AMC requested that he submit any 
additional evidence in his possession that pertains to his 
claim.  

In view of the foregoing, the Board finds that the appellant 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claim, including the crucial 
matter of veteran status, the avenues by which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in 
February 2007, and the AMC thereafter readjudicated the 
appellant's basic eligibility for VA benefits and issued a 
supplemental statement of the case (SSOC) in June 2007.  The 
Court has held that a SSOC that complies with applicable due 
process and notification requirements constitutes a 
readjudication decision.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (Mayfield III); see also Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (holding a Statement of the Case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
SSOC complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication of the claim.  As a matter of law, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

As to the duty to assist, there is no indication of the 
existence any relevant records that VA has failed to obtain.  
Moreover, the appellant has clearly stated that he has 
submitted all evidence in his possession that he believes 
supports his contention that he had active military service 
during World War II.  Because it has not been established 
that the appellant had the required military service to be 
eligible for VA benefits and because there is no additional 
pertinent information to dispute the service department 
finding that that the appellant did not have requisite 
service, further development, including medical examination, 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  

Background

The appellant is seeking disability compensation benefits.  
He asserts that he had qualifying active service because he 
was in a guerrilla unit in the Philippines from May 1944 to 
February 1946.  He argues that the documentation he has 
supplied is adequate evidence to prove that he had qualifying 
service.  

In support of his claim, the appellant submitted a copy of 
his Affidavit for Philippine Amy Personnel dated in 
February 1946.  Based on information in that document, the 
RO, in July 2003, requested verification of the appellant's 
claimed service from the National Personnel Records Center 
(NPRC) and identified the appellant's unit of assignment as 
"A" Co. 1st Bn. 23rd Inf. 2nd Div.  The NPRC responded in 
August 2003 stating the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Later, the appellant submitted a certification from the 
General Headquarters Armed Forces of the Philippines to the 
effect that the appellant's military status was guerrilla and 
he jointed the 121st Inf in May 1944 and was processed in 
September 1945.  In addition, in July 2006, the appellant 
submitted a copy of a document titled United States 
Enlistment Record, which indicates the appellant enlisted in 
the 121st Infantry Regiment in the field in the Philippines 
in May 1944 for a period of three years.  The document states 
the enlisting officer was B.D. Flores, 1st Lt USA, 121st In. 
and bears a signature for that individual.  In addition it 
bears an endorsing signature dated in May 1944 for G.M 
Barnett, Major USA, Co 121st Inf.  

Because the appellant's February 1946 Affidavit for 
Philippine Army Personnel not only listed the appellant's 
unit as "A" Co. 1st Bn. 23rd Inf. 2nd Div., (which was 
reported to NPRC by the RO in its July 2003 request for 
information), but also showed the appellant's chronological 
activities as having been inducted into the 121st Inf. in 
May 1944 and having spent time with that unit, the NPRC was 
provided both documents and was requested to provide a new 
statement as to whether the appellant had service as a member 
of the recognized guerillas in the service of the United 
States Armed Forces.  In its March 2007 reply, NPRC again 
reported that the appellant's name is not shown in the 
official records and archives on file at NPRC, which list the 
members of the Philippine Commonwealth Army, including 
recognized guerillas, in the service of the United States 
Armed Forces during World War II.  



Laws and regulations

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Service in the Philippine Scouts and in the organized 
military forces of the Commonwealth of the Philippines, 
including recognized guerrilla service, may, under certain 
circumstances, constitute recognized service in the armed 
forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.40, 3.41.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.40.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  The Court has 
held that the findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. 
Gober, 10 Vet. App. 340 (1997).

Analysis

In this case, the appellant did not submit a DD Form 214, a 
Certification of Release or Discharge from Active Duty, or an 
original Certificate of Discharge in accordance with 
38 C.F.R. § 3.203(a)(1).  The Board finds that the document 
titled United States Army Enlistment Record does not serve as 
acceptable evidence of service, because even if it was issued 
by the service department, its date is May 2, 1944, which is 
the date the appellant purportedly entered service, and it 
cannot, therefore, provide needed information as to the 
length or character of service.  

The certificate of the Armed Forces of the Philippines and 
the appellant's Affidavit for Philippine Army Personnel fail 
to satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service, as they are not official 
documents of the appropriate United States service 
department, but rather documents from the Philippine 
government.  As such, those documents may not be accepted by 
the Board as verification of service for the purpose of 
determining eligibility for VA benefits.

As outlined earlier, NPRC has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the United States Armed Force.  This verification is binding 
on VA such that VA has no authority to change or amend the 
finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992); see 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  The Board 
notes that the proper course for the applicant who believes 
there is a reason to dispute the report of the service 
department or the content of military records is to pursue 
such disagreement with the service department.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).  The Board notes that 
recognition of the appellant's service by the Philippine 
Government, although sufficient for entitlement to benefits 
from that Government, is not sufficient for benefits 
administered by VA.  This Department is bound to follow the 
certifications by the service departments with jurisdiction 
over United States military records.  

In short, based upon the record in this case, the Board finds 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The appellant may not, therefore, be considered a veteran for 
the purpose of establishing basic eligibility for VA 
benefits.  


ORDER

Basic eligibility for VA benefits is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


